             Case 2:15-cr-00116-KJM Document 185 Filed 03/10/21 Page 1 of 2


 1 Dina L. Santos, SBN 204200
   A Professional Law Corporation
 2 455 Capitol Mall, Suite 802
   Sacramento, CA 95814
 3 Telephone: (916) 447-0160
   Email: defense@dinasantos.com
 4

 5 Attorney for:
   LEONARD VELASCO
 6
                               IN THE UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                        CASE NO. 2:15CR00116 KJM
10
                                Plaintiff,            EXPARTE MOTION FOR RETURN OF
11                                                    PASSPORT
                          v.
12
     LEONARD VELASCO,
13                              Defendant

14

15         On March 18, 2016, Mr. Velasco was sentenced to a total term of imprisonment of 32
16 months, to be followed by 36 months of supervised release. As a condition of pre-trial release,

17 Mr. Velasco was ordered to surrender his passport to the Court. Mr. Velasco’s passport was

18 subsequently filed with the Clerk of this Court. Mr. Velasco has now completed both his term

19 of imprisonment and his term of supervised release. Mr. Velasco now respectfully requests that

20 this Court issue an order releasing his passport

21

22 Dated: March 5, 2021                               /s/ Dina L. Santos
                                                      DINA L. SANTOS, ESQ.
23                                                    Attorney for Leonard Velasco
24

25

26

27

28
                                                      1
         Case 2:15-cr-00116-KJM Document 185 Filed 03/10/21 Page 2 of 2


 1                                         ORDER

 2      THE CLERK OF THIS COURT IS ORDERED TO RETURN THE PASSPORT OF

 3 LEONARD VELASCO TO LEONARD VELASCO OR HIS ATTORNEY OF RECORD.

 4      IT IS SO FOUND AND ORDERED this 9th day of March 2021.

 5      This order resolves ECF No. 184.

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             2
